DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 05/24/2021.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-13, drawn to the structures/structural elements of a wireless ear bud, comprising: a housing having a main body portion and a stem portion extending from the main body portion; a speaker in the main body portion; a first sensor in the main body portion that produces a first sensor output; a second sensor in the stem portion that produces a second sensor output; and control circuitry that: determines whether the ear bud has been placed in a user's ear using the first and second sensor outputs; determines that the stem portion has been touched based on the second sensor output; and determines whether the ear bud has been removed from the user's ear using the first sensor output;
II.	Claims 14-18, drawn to the structures/structural elements of an ear bud, comprising: control circuitry; wireless circuitry that the control circuitry uses to communicate wirelessly with an electronic device; a housing having a first portion that is configured to be inserted into an ear of a user and a second portion that extends from the first portion; a speaker in the first portion; a first proximity sensor in the first portion; and a second proximity sensor in the second portion, wherein the control circuitry determines that the ear bud has been placed in a user's ear using data from the first proximity sensor and the second proximity sensor, and wherein the second proximity sensor is configured to be a touch sensor when the ear bud is in the user's ear;
III.	Claims 19-20, drawn to the structures/structural elements of a wireless ear bud, comprising: a housing; a speaker in the housing; a first light-based sensor that produces a first output indicating whether the first light-based sensor is covered; a second light-based sensor that produces a second output indicating whether the second light-based sensor is covered; and  control circuitry that determines that the ear bud has been placed in a user's ear based on the first and second outputs and that determines that the ear bud has been touched by a user based on the second output.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651